DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                     v.

                        GLENN BLACKLEDGE,
                             Appellee.

                              No. 4D15-1990

                              [ July 13, 2017 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Patrick Contini, Judge; L.T. Case No. 99-
18401CF10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellant.

  Richard F. Della Fera of Entin & Della Fera, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.